Citation Nr: 0608060	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).

To support his claim, the veteran testified at a hearing at 
the RO in November 2005.  The undersigned Veterans Law Judge 
(VLJ) of the Board conducted that hearing.  A transcript of 
the proceeding is of record.  During the hearing, the veteran 
submitted additional evidence and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. § 20.1304(c) 
(2005).

Since, however, the claim must be further developed, the case 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on your part.


REMAND

The veteran believes he contracted hepatitis C through air-
gun vaccinations or dental work he received while in the 
military.  He also readily admits, however, to having engaged 
in high-risk behavior both during and since service - 
including intravenous (IV) and nasal drug abuse.

The veteran's service medical records (SMRs) do not show a 
diagnosis of hepatitis C or of any medical problems that have 
been identified as symptomatic of this condition.  He 
received dental treatment on multiple occasions.  His 
military service ended in February 1968.

Medical evidence concerning evaluation and treatment the 
veteran has received since service shows that hepatitis C 
initially was diagnosed in 2000.

In a March 2004 statement, a private doctor (A. C.) indicated 
that while it was not clear to him that the air jet injection 
gun used for vaccinations in service was the cause of the 
veteran's hepatitis C, it was certainly a theoretic 
possibility.  

The Board sees that the veteran has not been afforded a VA 
examination in conjunction with his claim.  And an 
examination would be helpful in ascertaining the etiology of 
his hepatitis C - especially since he admittedly had other 
risk factors for contracting this virus, as even the private 
doctor (A. C.) acknowledged in his March 2004 statement in 
support of the claim.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
examination to determine the etiology 
of his hepatitis C.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review.  
The examiner should elicit detailed 
information from the veteran concerning 
all possible risk factors for his 
development of hepatitis C.  Based upon 
the examination results and the review 
of the claims file, the examiner should 
express an opinion concerning whether 
it is at least as likely as not (i.e., 
at least a 50 percent probability) the 
veteran contracted hepatitis C as a 
result of:  a) dental work in service 
or b) air gun inoculations in service; 
or whether instead it is more likely 
than not he contracted the virus 
through c) illicit drug use both during 
and since service, to include cocaine 
and IV drug abuse or d) any other 
indicated potential source of 
infection.  


The examiner should discuss the 
rationale of the opinion, including 
consideration of the private doctor's 
March 2004 statement in support of 
the claim.

2.  Then readjudicate the claim based 
on the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them 
time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

